DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the outer packaging bag integrally coupled to the retail item in claims 7, 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  It is noted that the figures only show the parts separate and does not show them integral or how they are made integral, i.e., which parts are connected.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7, 10, 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the scope of the claims is unclear because the claim fails to further limit the parent claim.  The parent claim is directed to an outer packaging bag; however, claim 7 recites structure of a retail package that is not part of the packaging bag and thus renders the scope of the claim unclear.  For purposes of examination, the claim will be given its broadest reasonable interpretation and be treated as directed to a subcombination of an outer packaging bag capable of being used with a retail display. 
Rgearding claim 10, it is not clear what the claim is dependent on.
Regarding claims 17-20, “the retail item” lacks antecedent basis and it is not clear what is the first portion or second opening.  Furthermore, the preamble recites piece of retail packaging; however, claim 1 recites an outer packaging bag and thus it is not clear if applicant intends to have these claims dependent on claim 1.  For purposes of examination, the claims will be given their broadest reasonable interpretation and be treated as an outer packaging bag capable of being retail packaging.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 12-13, 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 4,620,630 to Moss.
Regarding claim 1, Moss discloses an outer packaging bag (13) comprising a top end (20), a bottom end (21), a first and second side (22, 23) that extend between and generally perpendicular with the top (20) and bottom end (21), an opening (a) formed therein disposed offset from top end and between first and second side of the bag, a perforated line (28) formed therein that extends between the first and second side. 
Regarding claim 9, Moss discloses a piece of retail packaging comprising a retail item (16) including a portion that defines an opening (a) configured to facilitate removably coupling the item to a retail display, an outer packaging bag (13) at least partially encloses the retail item, the bag including an opening (a) formed therein that extends therethrough and a perforated line (28) formed therein, the opening of the outer packaging bag is configured to align with opening of the retail item when outer packaging bag at least partially encloses the retail item, such that 
Regarding claim 12, Moss further teaches the opening (a) disposed offset from top end (22) and between a first side (21) and second side (20) of the outer packaging bag.
Regarding claim 13, Moss further teaches top end (22), first side (21) and second side (20) of the bag sealed (col. 3, ll. 30-35).
Regarding claim 15, Moss further discloses the opening (a) being a hanger (Fig 2).

Claim(s) 1, 6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2016/0207665 to Singles et al. (Singles).
Regarding claim 1, Singles discloses an outer packaging bag (Fig 1) comprising a top end (18), a bottom end (20), a first and second side (44) that extend between and generally perpendicular with the top and bottom end (18, 20), an opening (78) formed therein disposed offset from top end and between first and second side of the bag, a perforated line (48) formed therein that extends between the first and second side (Fig 1). 
Regarding claim 6, Singles further discloses top end, bottom end, first and second of the bag are sealed (Fig 1).  In particular, Singles discloses the interior of the bag being sealed from the outside.
  
Claim(s) 1-3, 7-8, 17-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2007/0278131 to Buchman.

Regarding claim 2-3, Buchman further discloses perforated line (55) abuts against first and opposite second side of openings (56, Fig 5b).
Regarding claim 7, Buchman further discloses the packaging bag capable of being integrally coupled to a retail package since it has the structure as recited.
Regarding claim 8, Buchman further discloses opening (56) of the bag designed to be removably coupled to a retail display (€0035).
Regarding claims 17-18, as best understood, Buchman further discloses the perforated line (55) disposed between first and second side (12, 14) of the outer packaging and between top end and bottom end (15, 40) of the outer packaging.
Regarding claims 19-20, as best understood, Buchman further discloses the packaging of claim 1 and capable of functioning with a retail item having a second portion defining a second opening since Buchman discloses the structure of the outer bag as recited, the outer packaging bag having a second opening (a) on rear panel (19), the first opening being on front panel (18) that can correspond to an opening of the retail item. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchman in view of US 2005/0047685 to Tsutsumi.
Regarding claim 4, Buchman discloses the outer packaging of claim 1 but does not teach a second perforated line perpendicular to perforated line.  However, Tsutsumi discloses incorporating a vertical perforated line (110 from top edge (7) to opening (9) for facilitating tear.  One of ordinary skill in the art would have found it obvious to incorporate a second vertical perforated line to Buchman extending from the top edge to the opening as suggested by Tsutumi in order to facilitate tear from the vertical direction.  In particular, the second line would be perpendicular to the first line since the first line is horizontal.
Regarding claim 5, the modified Buchman further teaches second perforated line (11, Tsutsumi) disposed between opening (9) and top end (7) of the bag.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moss in view of Buchman.
Regarding claim 10, Moss discloses the packaging but does not teach perforated line abut against opening.  Buchman discloses an outer packaging bag (Fig 5b) comprising a top end (15), a bottom end (40), a first and second side (12, 14) that extend between and generally .

Claim 11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moss in view of Tsutsumi.
Regarding claim 11, Moss teaches the packaging of claim 9 but does not teach second perforated line perpendicular to perforated line.  However, Tsutsumi discloses incorporating a vertical perforated line (110) from top edge (7) to opening (9) for facilitating tear.  One of ordinary skill in the art would have found it obvious to incorporate a second vertical perforated line to Moss extending from the top edge to the opening as suggested by Tsutumi in order to facilitate tear from the vertical direction.  In particular, the second line would be perpendicular to the first line since the first line is horizontal.
Regarding claim 16, the modified Moss further teaches second perforated line (110, Tsutsumi) disposed between top surface (7, Tsutsumi) of the outer packaging bag and opening (9, Tsutsumi) of the outer packaging bag.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moss.
Regarding claim 14, Moss teaches the packaging of claim 9 but does not teach the item integral with the bag.  However, it would have been obvious to one of ordinary skill in the art to make the parts integral to facilitate attachment and ease of manufacture since it has been held that the use of a one piece construction instead of the structure disclosed in the prior art would In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349(CCPA 1965).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425.  The examiner can normally be reached on Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.